SCHAUER, J., Concurring.
I concur in the judgment holding that the complaints do not state facts sufficient to constitute any public offense.
Without intimating any opinion as to the validity or invalidity of any part of the ordinance when sections 3 and 5 are interpreted as complemented, respectively, by section é and by sections 4 and 6, I agree, generally, with the propositions of law stated in the foregoing opinion but think, however, that there is no fundamentally sound basis for distinguishing this case, on the question of pleading, from that of People v. Fowler, (1938) 32 Cal. App. (2d) (Supp.) 737 [84 Pac. (2d) 326], and that the latter should be avowedly overruled, not as to the general propositions of law therein enunciated, as such, but in their application to the facts of that case.